Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are presented for examination.
Claims 1, 18, 26, and 29 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2022 has been entered.
Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 11 paragraph 2 -  page 19 (all), filed May 6, 2022, with respect to claims    have been fully considered and are not persuasive.   

Regarding claims 1, 18, 26 and 29, the applicant first argued that, see page 11 paragraph 4 – page 14 paragraphs 1, “ … As indicated, the SFI described in Keskitalo is provided to relay nodes, such as that "the SFI (or generally configuration information) may be signalled either with physical downlink control channel (PDCCH) downlink control information (DCI) or media access control (MAC) control element (CE). In some embodiments the same SFI may be signalled to all RNs connected to a Donor gNB, thus some common signalling may also be possible." Keskitalo,   [0170]. Keskitalo further describes that "[t]o improve the reliability in some embodiments the SFI (or information) could be sent in multiple slots." Id. at   [0176]. In each case, Keskitalo describes the indication of the SFI that is provided by a node such as a Donor gNB, and does not disclose the selection of a resource allocation "at the first node" where "the first node is a relay node," as recited in amended independent claim 1. Likewise, 3GPP '419 does not contain such disclosure, nor does the Office Action suggest otherwise. With respect to 3GPP '419, this reference describes "IAB resource management" in which "the determination of resource pattern for each IAB-node shall depend on the capability of each IAB-node." 3GPP '419, p. 2. This reference goes on to state that "information regarding the topology of the IAB network, traffic load, and resource utilization arePage 13 of 20 key factors to optimize resource pattern to achieve high resource utilization in an IAB network. Any change of these parameters shall be notified to the responsible entity to update the resource pattern." Id. (emphasis added). However, similarly as discussed with reference to Keskitalo, 3GPP '419 does not disclose "selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation of the plurality of preconfigured resource allocations for communications" where "the first node is a relay node," as recited in claim 1 (emphasis added).  Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of Keskitalo and 3GPP '419. Amended independent claim 29 includes features similar to those of amended independent claim 1 and is likewise allowable for at least similar reasons.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claims 1, 18, 26 and 29, Keskitalo clearly teaches identifying, at a first node (see Fig.4, a first relay node (RN) 116a) of a multiple-hop wireless network (see Fig.4, para, 0135, showing 3 hop of the wireless network), a first preconfigured resource allocation (see para. 0176, the RN operates according to the fixed (default) pattern) of a plurality of preconfigured resource allocations of wireless resources (see para. 0175-0176, there is a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH, the patterns and indexes can be configurable and can be signalled by RRC) that are available for communications between the first node and one or more of a parent node (see Fig.4, para. 0175-0176, another RN or parent) or a child node (see Fig.4, para. 0175-0176, another RN or the UE 105C), wherein the first node is a relay node in the multiple-hop wireless network (see Fig.4, para. 0135-0137, there is shown in FIG. 4 a first hop backhaul link (BH Hop #1) 403a between the first RN 116a and gNB 107, a second hop backhaul link (BH Hop #2) 403b between the second RN 116b and first RN 116a and a third hop backhaul link (BH Hop #3) 403c between the third RN 116c and second RN 116b);
selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation (see para. 0070, 0175-0176, a pre-defined pattern defines by the index received via the SFI or generally configuration information, also per para. 0176, where the RN does not receive the SFI as expected the RN is configured to attempt reception in the RN's next preconfigured BD slot or in the next slot in the dynamic allocation period. Before receiving the SFI, the RN operates according to the fixed (default) pattern or, in the dynamic allocation period, with the assumption that every slot is a BD slot. In some further embodiments the system is configured to operate according to a semi-statically configured pattern in the cases when RN has not received dynamic SFI, a RN indicates to the RN n+1 that it had missed the SFI, see also para. 0147-0148, the RN 116 a, at any point in the multi-hop chain, is configured to configure the access slots, based on the dynamic slot pattern slot allocations for BH or access slots for the following RN in the chain and the available slot allocation patterns are predefined (or tabulated) and the relay node (RN) selects one pattern for each period) of the plurality of preconfigured resource allocations for communications with one or more of the parent node or the child node (see para. 0182-0187, Fig.7, step 707, having determined the beginning of the next period the node is configured to operate according to the preconfigured resource allocation as shown in FIG. 7 by step 707, thus the node is configured to follow the access/BH and UL/DL preconfigured pattern until the end of the preconfigured period. Furthermore the node is configured to receive the SFI (or generally configuration information) for the next period of dynamic allocation from a DgNB or a serving RN in a preconfigured BH DL slot).

Regarding claims 1, 18, 26 and 29, the applicant second argued that, see page 14 paragraph 2 – page 16 paragraphs 2, “ … As discussed above, Keskitalo describes the indication of the SFI that is provided by a node such as a Donor gNB, and does not disclose the selection of a resource allocation "at the first node" where "the first node is a relay node," as recited in amended independent claim 1.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.  
Per above cited reasons claims 1, 18, 26 and 29 are not allowable. 

Regarding claims 1, 18, 26 and 29, the applicant third argued that, see page 16 paragraph 3 – page 7 paragraphs 3, “ … Likewise, 3GPP '419 does not contain such disclosure, nor does the Office Action 
suggest otherwise. As discussed above, 3GPP '419 describes "IAB resource management" in which "the determination of resource pattern for each IAB-node shall depend on the capability of each IAB-node." 3GPP '419, p. 2. This reference goes on to state that "information regarding the topology of the IAB network, traffic load, and resource utilization are key factors to optimize resource pattern to achieve high resource utilization in an IAB network. Any change of these parameters shall be notified to the responsible entity to update the resource pattern." Id. (emphasis added). Thus, as discussed above, 3GPP '419 does not disclose "selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation of the plurality of preconfigured resource allocations for communications" where "the first node is a relay node," as recited in claim 1 (emphasis added). Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of 3GPP '267 and 3GPP '419. Amended independent claim 29 includes features similar to those of amended independent claim 1 and is likewise allowable for at least similar reasons. Accordingly, Applicant requests that the rejections of independent claims 1 and 26 under 35 U.S.C. § 103 be withdrawn.

In response to applicant's argument, the examiner respectfully disagrees with the argument above. 
Regarding claim 1, 3GPP267 clearly teaches  A method for wireless communication, comprising: identifying, at a first node of a multiple-hop wireless network, a first preconfigured resource allocation of a plurality of preconfigured resource allocations of wireless resources that are available for communications between the first node and one or more of a parent node or a child node, wherein the first node is a relay node in the multiple-hop wireless network; selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation of the plurality of preconfigured resource allocations for communications with one or more of the parent node or the child node (see page 3, in observation 4, the idea of supporting multiple configurations with the ability to override a base configuration using another configuration to achieve good trade-off between flexibility and signaling overhead, see also page 5, Interaction Rules, for a resource  with Hardll(NA or Soft) alignment  between  parent and child nodes, parent node make dynamic scheduling on hard resources over its child links, and to  reduce  the   potential   conflicting   scheduling   between   parent   and  child   node,  one 
enhancement  is to provide the parent node with configuration  of child's cell-specific  
signals/channels if  the cell-specific signals/channels fall into NA or soft resources. With 
knowledge of child's configuration  on cell­ specific signals/channels and resource pattern of 
Hard/Soft/NA/DL/UL/Flexible)., 

The applicant further argued that, see page 14 paragraph 2 – page 18 paragraphs 2, “ … Dependent claims 2-13, 16, 21, and 22 each depend from one of independent claims 1, 18, 26, and 29, and are therefore allowable for at least the same reasons that independent claims 1, 18, 26, and 29 are allowable. Dependent claims 2-13, 16, 21, and 22 also recite allowable features that have not been shown to be taught or suggested by Keskitalo, Park, 3GPP '419, and 3GPP '267, alone or in any combination. Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2-13, 16, 21, and 22 under 35 U.S.C. § 103 be withdrawn.

In response to applicant's argument, the examiner respectfully disagrees with the argument above. For above cited reasons the above claims are not allowable.
	 



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13, 16, 18, 21-22, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Keskitalo (WO2019/141356A1, and further published as US Pub. No.:2021/0036765), and further in view of 3GPP419 (Qualcomm, Resource Management in IAB Network, R1-1813419, 11-2018).

As per claim 1, Keskitalo disclose A method for wireless communication (see Fig.1, Fig.4, wireless communication system 100), comprising: 
identifying, at a first node (see Fig.4, a first relay node (RN) 116a) of a multiple-hop wireless network (see Fig.4, para, 0135, showing 3 hop of the wireless network), a first preconfigured resource allocation (see para. 0176, the RN operates according to the fixed (default) pattern) of a plurality of preconfigured resource allocations of wireless resources (see para. 0175-0176, there is a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH, the patterns and indexes can be configurable and can be signalled by RRC) that are available for communications between the first node and one or more of a parent node (see Fig.4, para. 0175-0176, another RN or parent) or a child node (see Fig.4, para. 0175-0176, another RN or the UE 105C), wherein the first node is a relay node in the multiple-hop wireless network (see Fig.4, para. 0135-0137, there is shown in FIG. 4 a first hop backhaul link (BH Hop #1) 403a between the first RN 116a and gNB 107, a second hop backhaul link (BH Hop #2) 403b between the second RN 116b and first RN 116a and a third hop backhaul link (BH Hop #3) 403c between the third RN 116c and second RN 116b);
selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation (see para. 0070, 0175-0176, a pre-defined pattern defines by the index received via the SFI or generally configuration information, also per para. 0176, where the RN does not receive the SFI as expected the RN is configured to attempt reception in the RN's next preconfigured BD slot or in the next slot in the dynamic allocation period. Before receiving the SFI, the RN operates according to the fixed (default) pattern or, in the dynamic allocation period, with the assumption that every slot is a BD slot. In some further embodiments the system is configured to operate according to a semi-statically configured pattern in the cases when RN has not received dynamic SFI, a RN indicates to the RN n+1 that it had missed the SFI, see also para. 0147-0148, the RN 116 a, at any point in the multi-hop chain, is configured to configure the access slots, based on the dynamic slot pattern slot allocations for BH or access slots for the following RN in the chain and the available slot allocation patterns are predefined (or tabulated) and the relay node (RN) selects one pattern for each period) of the plurality of preconfigured resource allocations for communications with one or more of the parent node or the child node (see para. 0182-0187, Fig.7, step 707, having determined the beginning of the next period the node is configured to operate according to the preconfigured resource allocation as shown in FIG. 7 by step 707, thus the node is configured to follow the access/BH and UL/DL preconfigured pattern until the end of the preconfigured period. Furthermore the node is configured to receive the SFI (or generally configuration information) for the next period of dynamic allocation from a DgNB or a serving RN in a preconfigured BH DL slot); and 
communicating with one or more of the parent node or the child node using the second preconfigured resource allocation (see para. 0182-0187, Fig.7, step 709, having configured itself the node is configured to operate according to the received and sent SFIs (or generally configuration information) over the period of dynamic resource allocation as shown in FIG. 7 by step 709).

Keskitalo however does not explicitly disclose wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node;

3GPP419 disclose A method for wireless communication, comprising: wherein a second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, 
can be some adjustment room to release more or less resources based on the need of its child nodes, 
especially when there is best-effort traffic).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node, as taught by 3GPP419, in the system of Keskitalo, so as to achieve more efficient resource utilization, see 3GPP419, see section 2.

As per claim 2, the combination of Keskitalo and 3GPP419 disclose the method of claim 1.

Keskitalo further disclose receiving, from a central entity of the multiple-hop wireless network, configuration information that indicates each of the plurality of preconfigured resource allocations that are available to the first node for communications with one or more parent nodes or child nodes; and receiving, from the central entity, an initial configuration that indicates the first preconfigured resource allocation is to be used for initial communications with one or more of the parent node or the child node (see para. 00175-0176, the RN operates according to the fixed (default) pattern). 

As per claim 3, the combination of Keskitalo and 3GPP419 disclose the method of claim 2.

Keskitalo further disclose wherein the first preconfigured resource allocation is a default resource allocation that is provided in the configuration information (see para. 00175-0176, the RN operates according to the default pattern). 

As per claim 4, the combination of Keskitalo and 3GPP419 disclose the method of claim 1.

Keskitalo further disclose wherein the selecting the second preconfigured resource allocation is based at least in part on receiving, from a central entity of the multiple-hop wireless network, an indication to change to the second preconfigured resource allocation (see para. 0070, 0175-0176, a pre-defined pattern defines by the index received via the SFI or generally configuration information). 

As per claim 5, the combination of Keskitalo and 3GPP419 disclose the method of claim 1.

Keskitalo further disclose transmitting an indication that the second preconfigured resource allocation has been selected for communications of the first node to one or more of the parent node, the child node, or a central entity of the multiple-hop wireless network (see para. 0175-0176, the indicated pattern is repeated through the configuration period when shorter than the period,  and the patterns and indexes are configurable and are signalled by RRC or any suitable in system information signalling). 

As per claim 6, the combination of Keskitalo and 3GPP419 disclose the method of claim 1.

Keskitalo further disclose receiving, from one or more of the parent node or the child node, an indication of an updated resource allocation at the parent node or the child node, and wherein the selecting the second preconfigured resource allocation is based at least in part on the updated resource allocation (see para. 0175-0177, the periodicity and configuration of the fixed pattern may be configured/signalled using radio resource control methods. The configuration may include also a default pattern for the dynamically part, the information may be defined with an index for a pre-defined pattern. In such embodiments there can be a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH as well as UL and DL. Each pattern may be indexed and the SFI information is the selected index value. These pattern sets can be defined for different pattern lengths, up to the configuration period). 

As per claim 7, the combination of Keskitalo and 3GPP419 disclose the method of claim 6.

Keskitalo further disclose wherein the indication is received in a downlink control information transmission, an uplink control information transmission, in a medium access control (MAC) control element (CE), or any combinations thereof (see para. 0170-0177, the SFI (or generally configuration information) are signalled either with physical downlink control channel (PDCCH) downlink control information (DCI) or media access control (MAC) control element (CE)). 

As per claim 8, the combination of Keskitalo and 3GPP419 disclose the method of claim 6.

Keskitalo further disclose wherein the first node is a first child node and the indication of the updated resource allocation is received from a first parent node, and wherein the second preconfigured resource allocation is selected based at least in part on a mapping of a subset of the plurality of preconfigured resource allocations that are compatible with the updated resource allocation of the first parent node (see para. 0160-0166, having received the configuration information in the allocation pattern part 611 of the configuration period 601, the allocation pattern may then be implemented within the resource allocation period 613 part of the configuration period 601. Thus the first RN 116a is configured to apply the resource allocation and uses the indicated BH slots (DL and UL) for BH data reception/transfer and the rest of the slots for access connection in its own cell and/or for BH communication over the second hop. The SFI information can thus change at each hop in the situation where a RN is allocating some of the access slots allocated to it for BH connection on the following hop). 

As per claim 9, the combination of Keskitalo and 3GPP419 disclose the method of claim 8.

Keskitalo further disclose wherein the mapping of the subset of the plurality of preconfigured resource allocations that are compatible with the updated resource allocation of the first parent node is explicitly indicated in configuration information that configures the plurality of preconfigured resource allocations or determined based on one or more mapping rules (see para. 0068, 0075, to perform at least the following supporting multi-hop self-backhaul communications in an apparatus for a determined period and at least one hop, wherein the determined period comprises: a first part within which information for controlling dynamic allocation between backhaul and access links within resource slots is passed between the apparatus and at least one further apparatus in the multi-hop self-backhaul communications; and a second part within which a dynamic slot pattern is implemented based on the information for controlling dynamic allocation between backhaul and access links within resource slots is passed between the apparatus and at least one further apparatus in the multi-hop self-backhaul communications, see also para. 0170-0177). 

As per claim 10, the combination of Keskitalo and 3GPP419 disclose the method of claim 6.

Keskitalo further disclose wherein the indication of the updated resource allocation further indicates that the first node is to select the second preconfigured resource allocation (see para. 0170-0177, the information is defined with an index for a pre-defined pattern, there can be a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH as well as UL and DL. Each pattern may be indexed and the SFI information is the selected index value. These pattern sets can be defined for different pattern lengths, up to the configuration period. Furthermore in some embodiments the indicated pattern is repeated through the configuration period when shorter than the period. The patterns and indexes can be configurable and can be signalled by RRC or any suitable in system information signaling, any other suitable coding option may be implemented for sending allocation/configuration information). 

As per claim 11, the combination of Keskitalo and 3GPP419 disclose the method of claim 6.

Keskitalo further disclose wherein the first node is a first parent node and the indication of the updated resource allocation is received from a first child node, and wherein the indication of the updated resource allocation is a request from the first child node to use the updated resource allocation, and wherein the first node transmits a response to the first child node that the request is granted and that indicates the second preconfigured resource allocation of the first node (see para. 0170-0177, there is a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH, the patterns and indexes are configurable and can be signalled by RRC, see also para. 0182-0187, Fig.7, step 707, having determined the beginning of the next period the node is configured to operate according to the preconfigured resource allocation as shown in FIG. 7 by step 707, thus the node is configured to follow the access/BH and UL/DL preconfigured pattern until the end of the preconfigured period. Furthermore the node is configured to receive the SFI (or generally configuration information) for the next period of dynamic allocation from a DgNB or a serving RN in a preconfigured BH DL slot). 

As per claim 12, the combination of Keskitalo and 3GPP419 disclose the method of claim 1.

3GPP419 further disclose a method comprising: determining that one or more preconfigured criteria for switching preconfigured resource allocations have been met, and wherein the selecting the second preconfigured resource allocation is based at least in part on the one or more preconfigured criteria (see page 2, section 2, any change in the topology of the IAB network, traffic load, and resource utilization shall be notified to the responsible entity to update the resource pattern; this means that each of the concerned IAB nodes will use a first resource pattern (i.e. a first preconfigured resource allocation), which is updated to a second resource pattern (i.e. a second preconfigured resource allocation), which is used next). 

As per claim 13, the combination of Keskitalo and 3GPP419 the method of claim 12.

3GPP419 further disclose wherein the one or more preconfigured criteria are received in configuration information from a central entity of the multiple-hop wireless network (see page 2, section 2, any change in the topology of the IAB network, traffic load, and resource utilization shall be notified to the responsible entity to update the resource pattern; this means that each of the concerned IAB nodes will use a first resource pattern (i.e. a first preconfigured resource allocation), which is updated to a second resource pattern (i.e. a second preconfigured resource allocation), which is used next). 

As per claim 16, the combination of Keskitalo and 3GPP419 the method of claim 12.

3GPP419 further disclose wherein the one or more preconfigured criteria are based at least in part on a topological state of one or more of the first node, the parent node, or the child node, and wherein the first preconfigured resource allocation is associated with a first topological state and the second preconfigured resource allocation is associated with a second topological state (see page 2, section 2, any change in the topology of the IAB network, traffic load, and resource utilization shall be notified to the responsible entity to update the resource pattern; each of the concerned IAB nodes will use a first resource pattern (i.e. a first preconfigured resource allocation), which is updated to a second resource pattern (i.e. a second preconfigured resource allocation), which is used next) . 

As per claim 21, the combination of Keskitalo and 3GPP419 disclose the method of claim 19.

3GPP419 further disclose a method comprising: determining that a second preconfigured resource allocation is to be used for the further communications with one or more of the other nodes; providing an indication to the first node to change to the second preconfigured resource allocation; and receiving an indication of acknowledgment from the first node (see page 2, section 2, any change in the topology of the IAB network, traffic load, and resource utilization shall be notified to the responsible entity to update the resource pattern; this means that each of the concerned IAB nodes will use a first resource pattern (i.e. a first preconfigured resource allocation), which is updated to a second resource pattern (i.e. a second preconfigured resource allocation), which is used next). 

As per claim 22, the combination of Keskitalo and 3GPP419 the method of claim 21.

3GPP419 further disclose wherein the determining that the second preconfigured resource allocation is to be used for the further communications with one or more of the other nodes is based at least in part on one or more preconfigured criteria for switching preconfigured resource allocations (see page 2, section 2, any change in the topology of the IAB network, traffic load, and resource utilization shall be notified to the responsible entity to update the resource pattern; this means that each of the concerned IAB nodes will use a first resource pattern (i.e. a first preconfigured resource allocation), which is updated to a second resource pattern (i.e. a second preconfigured resource allocation), which is used next). 

As per claim 18, Keskitalo disclose A method for wireless communication (see Fig.1, Fig.4, wireless communication system 100), comprising: 
configuring, by a central entity (see Fig.4, donor 107) of a multiple-hop wireless network (see Fig.4, para, 0135, showing 3 hop of the wireless network), a first node  (see Fig.4, a relay node, RN) of the multiple-hop wireless network with a plurality of preconfigured resource allocations, wherein each of the plurality of preconfigured resource allocations indicates different wireless resources that are available for communications between the first node and one or more of other nodes (see para. 0175-0176, there is a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH as well as UL and DL, the patterns and indexes can be configurable); and
providing the first node with the plurality of preconfigured resource allocations (see para. 0175-0176, the patterns and indexes are configurable and are signaled by RRC or any suitable in system information signalling). 

Keskitalo however does not explicitly disclose wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node;

3GPP419 disclose A method for wireless communication, comprising: wherein a second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, 
can be some adjustment room to release more or less resources based on the need of its child nodes, 
especially when there is best-effort traffic).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node, as taught by 3GPP419, in the system of Keskitalo, so as to achieve more efficient resource utilization, see 3GPP419, see section 2.

As per claim 19, claim 19 is rejected the same way as claim 2.
As per claim 20, claim 20 is rejected the same way as claim 3. 

As per claim 25, the combination of Keskitalo and 3GPP419 disclose the method of claim 18.

Keskitalo further disclose receiving an indication from the first node that a second preconfigured resource allocation of the plurality of preconfigured resource allocations is to be used for further communications with one or more of the other nodes (see para. 0175-0177, the periodicity and configuration of the fixed pattern may be configured/signalled using radio resource control methods. The configuration may include also a default pattern for the dynamically part, the information may be defined with an index for a pre-defined pattern. In such embodiments there can be a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH as well as UL and DL. Each pattern may be indexed and the SFI information is the selected index value. These pattern sets can be defined for different pattern lengths, up to the configuration period). 

As per claim 26, claim 26 is rejected the same way as claim 18.  Keskitalo further disclose An apparatus for wireless communication (see Fig.3, Fig.4, a first relay node (RN) 116a), comprising: a processor (see Fig.3, para. 0132, control apparatus provided in a base station or access point, the control apparatus 300 at least one data processing unit 302, 303), a memory coupled with the processor ((see Fig.3, para. 0132, control apparatus provided in a base station or access point. The control apparatus 300 comprises at least one memory 301, at least one data processing unit 302, 303)); and instructions stored in the memory and executable by the processor to cause the apparatus (see para. 0202, the various embodiments are implemented in hardware or special purpose circuits, software, logic or any combination thereof. Some aspects of the invention may be implemented in hardware, while other aspects may be implemented in firmware or software which are executed by a controller, microprocessor or other computing device).

As per claim 27, claim 27 is rejected the same way as claim 2.
As per claim 28, claim 28 is rejected the same way as claim 3.

As per claim 29, claim 29 is rejected the same way as claim 18. Keskitalo further disclose An apparatus for wireless communication (see Fig.4, donor 107), comprising: a processor (see Fig.3, para. 0132, control apparatus provided in a base station or access point, the control apparatus 300 at least one data processing unit 302, 303), memory coupled with the processor (see Fig.3, para. 0132, control apparatus provided in a base station or access point. The control apparatus 300 comprises at least one memory 301, at least one data processing unit 302, 303); and instructions stored in the memory and executable by the processor to cause the apparatus (see para. 0202, the various embodiments are implemented in hardware or special purpose circuits, software, logic or any combination thereof. Some aspects of the invention may be implemented in hardware, while other aspects may be implemented in firmware or software which are executed by a controller, microprocessor or other computing device) to: configure, by a central entity (see Fig.4, donor 107) of a multiple-hop wireless network, a first node of the multiple-hop wireless network (see para. 0175-0176, there is a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH as well as UL and DL, the patterns and indexes can be configurable).

As per claim 30, the combination of Keskitalo and 3GPP419 disclose the apparatus of claim 29.

Keskitalo further disclose wherein the instructions are further executable to cause the apparatus to: provide an initial configuration to the first node that indicates a first preconfigured resource allocation of the plurality of preconfigured resource allocations is to be used for initial communications with one or more of the other nodes (see para. 00175-0176, the RN operates according to the fixed (default) pattern); determine that a second preconfigured resource allocation is to be used for the further communications with one or more of the other nodes; provide an indication to the first node to change to the second preconfigured resource allocation; and receive an indication of acknowledgment from the first node (see para. 0070, 0175-0176, a pre-defined pattern defines by the index received via the SFI or generally configuration information, also, the periodicity and configuration of the fixed pattern is configured/signalled using radio resource control methods. The configuration may include also a default pattern for the dynamically part, the information may be defined with an index for a pre-defined pattern. In such embodiments there can be a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH as well as UL and DL. Each pattern may be indexed and the SFI information is the selected index value. These pattern sets can be defined for different pattern lengths, up to the configuration period). 

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection
Claims 1, 18, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Keskitalo (WO2019/141356A1, and further published as US Pub. No.:2021/0036765), and further in view of Park et al (US Pub. No.:2020/0252847).

As per claim 1, Keskitalo disclose A method for wireless communication (see Fig.1, Fig.4, wireless communication system 100), comprising: 
identifying, at a first node (see Fig.4, a first relay node (RN) 116a) of a multiple-hop wireless network (see Fig.4, para, 0135, showing 3 hop of the wireless network), a first preconfigured resource allocation (see para. 0176, the RN operates according to the fixed (default) pattern) of a plurality of preconfigured resource allocations of wireless resources (see para. 0175-0176, there is a set, or multiple sets, of resource allocation patterns, defining the allocation for access and BH, the patterns and indexes can be configurable and can be signalled by RRC) that are available for communications between the first node and one or more of a parent node (see Fig.4, para. 0175-0176, another RN or parent) or a child node (see Fig.4, para. 0175-0176, another RN or the UE 105C), wherein the first node is a relay node in the multiple-hop wireless network (see Fig.4, para. 0135-0137, there is shown in FIG. 4 a first hop backhaul link (BH Hop #1) 403a between the first RN 116a and gNB 107, a second hop backhaul link (BH Hop #2) 403b between the second RN 116b and first RN 116a and a third hop backhaul link (BH Hop #3) 403c between the third RN 116c and second RN 116b);
selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation (see para. 0070, 0175-0176, a pre-defined pattern defines by the index received via the SFI or generally configuration information, also per para. 0176, where the RN does not receive the SFI as expected the RN is configured to attempt reception in the RN's next preconfigured BD slot or in the next slot in the dynamic allocation period. Before receiving the SFI, the RN operates according to the fixed (default) pattern or, in the dynamic allocation period, with the assumption that every slot is a BD slot. In some further embodiments the system is configured to operate according to a semi-statically configured pattern in the cases when RN has not received dynamic SFI, a RN indicates to the RN n+1 that it had missed the SFI, see also para. 0147-0148, the RN 116 a, at any point in the multi-hop chain, is configured to configure the access slots, based on the dynamic slot pattern slot allocations for BH or access slots for the following RN in the chain and the available slot allocation patterns are predefined (or tabulated) and the relay node (RN) selects one pattern for each period) of the plurality of preconfigured resource allocations for communications with one or more of the parent node or the child node (see para. 0182-0187, Fig.7, step 707, having determined the beginning of the next period the node is configured to operate according to the preconfigured resource allocation as shown in FIG. 7 by step 707, thus the node is configured to follow the access/BH and UL/DL preconfigured pattern until the end of the preconfigured period. Furthermore the node is configured to receive the SFI (or generally configuration information) for the next period of dynamic allocation from a DgNB or a serving RN in a preconfigured BH DL slot); and 
communicating with one or more of the parent node or the child node using the second preconfigured resource allocation (see para. 0182-0187, Fig.7, step 709, having configured itself the node is configured to operate according to the received and sent SFIs (or generally configuration information) over the period of dynamic resource allocation as shown in FIG. 7 by step 709).

Keskitalo however does not explicitly disclose wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node;

Park disclose A method for wireless communication, comprising: wherein a second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, first cell; and/or backhaul information of the backhaul link (e.g., the at least one backhaul link) between the second access node and the third access node serving the first cell (e.g., backhaul link information of the backhaul link of the first cell), para. 0421-0424, the at least one configuration message further comprise second configuration parameters of a second cell of the second access node. The second configuration parameters may comprise at least one of: an identifier indicating the second cell; second backhaul information of at least one second backhaul link between the second access node and a fourth access node serving the second cell; and/or an identifier indicating a second parent cell of the second cell. The second configuration parameters may comprise parameters for the second cell as configured (e.g., the configuration parameters of the first cell) for the first cell of the third access node. The at least one configuration message may comprise multiple sets of configuration parameters of serving cells of the second access node, and para. 0432, the first access node determine a handover /switch/switching of the wireless device to the first cell. The first access node may determine the handover /switch/switching of the wireless device based on the measurement results of the first cell received from the wireless device via the measurement report. The first access node may determine, based on the backhaul information of the first cell and/or the third access node, the handover /switch/switching of the wireless device to the first cell. The first access node determine, based on service requirements (e.g., latency, packet loss rate, UE capability, priority, traffic volume, throughput, etc.) of the wireless device (e.g., QoS requirement of at least one PDU session, at least one QoS flow, at least one bearer, and/or at least one network slice of the wireless device), the handover /switch/switching of the wireless device to the first cell. The first access node may determine, based on a device type (e.g., IoT device, sensor device, delay tolerant device, URLLC device, mission critical service device, V2X device, vehicle, drone, device-to-device communication device, IAB-node, ethernet session device, mobile oriented (MO) only device, mobile initiated connection only (MICO) mode device, restricted local operator service (RLOS) device, etc.) of the wireless device, the handover /switch/switching of the wireless device to the first cell, see also para. 0433-0436, when the wireless device supports large latency (e.g., 100 ms) and/or low reliability (e.g., packet loss rate: 0.05), the first access node determine to initiate the handover of the wireless device to the first cell when the latency and/or the reliability supported by the first cell and/or by the backhaul link of the first cell is relatively large latency and/or low reliability (e.g., latency supported by the first cell: 20 ms and/or reliability supported by the first cell: packet loss rate: 0.001)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node, as taught by Park, in the system of Keskitalo, so as to support sharing backhaul link information of cells between access nodes. Example embodiments may support an access node to receive backhaul link information of neighboring cells and/or neighboring access nodes and may support to determine whether to perform a handover of a wireless device based on the backhaul link information of neighboring cells and/or the neighboring access nodes. In an example embodiment, based on backhaul link information of neighboring cells and/or neighboring access nodes, an access node may decide a handover of a wireless device depending on service requirements of the wireless device. In an example, if a wireless device uses a service requiring low latency and/or high reliability (e.g., URLLC service), an access node may avoid initiating a handover of the wireless device to a cell having a backhaul link with multiple hops (e.g., more than 1 or 2 hops), see Park, see paragraph 319.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

Third Rejection:
Claim(s) 1, 18, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable by 3GPP267 (QUALCOMM INCORPORATED: "Updated IAB Resource Management Framework", 3GPP DRAFT; R1-1907267, 3RD GENERATION PARTNERSHIP PROJECT (3GPP)), and further in view of 3GPP419 (Qualcomm, Resource Management in IAB Network, R1-1813419, 11-2018).

As per claim 1, 3GPP267 disclose  A method for wireless communication, comprising: identifying, at a first node of a multiple-hop wireless network, a first preconfigured resource allocation of a plurality of preconfigured resource allocations of wireless resources that are available for communications between the first node and one or more of a parent node or a child node, wherein the first node is a relay node in the multiple-hop wireless network; selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation of the plurality of preconfigured resource allocations for communications with one or more of the parent node or the child node (see page 3, in observation 4, the idea of supporting multiple configurations with the ability to override a base configuration using another configuration to achieve good trade-off between flexibility and signaling overhead, see also page 5, Interaction Rules, for a resource  with Hardll(NA or Soft) alignment  between  parent and child nodes, parent node make dynamic scheduling on hard resources over its child links, and to  reduce  the   potential   conflicting   scheduling   between   parent   and  child   node,  one 
enhancement  is to provide the parent node with configuration  of child's cell-specific  
signals/channels if  the cell-specific signals/channels fall into NA or soft resources. With 
knowledge of child's configuration  on cell­ specific signals/channels and resource pattern of 
Hard/Soft/NA/DL/UL/Flexible). 

3GPP267 however does not explicitly disclose wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node;

3GPP419 disclose A method for wireless communication, comprising: wherein a second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, any change in the topology of the IAB network, traffic load, and resource utilization shall be notified to the responsible entity to update the resource pattern; this means that each of the concerned IAB nodes will use a first resource pattern (i.e. a first preconfigured resource allocation), which is updated to a second resource pattern (i.e. a second preconfigured resource allocation), which is used next / a quality of service associated with communications between the first node and one or more of the parent node or the child node, the parent node can decide to release resources based on its own traffic demand, but there 
can be some adjustment room to release more or less resources based on the need of its child nodes, 
especially when there is best-effort traffic).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second preconfigured resource allocation is selected based at least in part on one or more of a beam that is used for communications between the first node and one or more of the parent node or the child node, a power saving mode that is used for communications between the first node and one or more of the parent node or the child node, or a quality of service associated with communications between the first node and one or more of the parent node or the child node, as taught by 3GPP267, in the system of 3GPP419, so as to reduce the potential conflicting scheduling between parent and child node, an enhancement is to provide the parent node with configuration of child's cell-specific signals/channels if the cell-specific signals/channels fall into NA or soft resources. With knowledge of child's configuration on cell- specific signals/channels and resource pattern of Hard/Soft/NA/DL/UL/Flexible, the parent node can decide not to make any dynamic scheduling on a Hard resource that is aligned with child's (NA or Soft) resource but with cell-specific signals/channels, see 3GPP267, see section 3.

Allowable Subject Matter
Claims 14-15, 17, and 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He (US Pub. No.:2019/0045489) – see para. 0195, 0209, 0229-0230, 0246, “the gNB 105 may know "a priori" parameters of transmission in accordance with configuration of these parameters or can blindly detect them. In some techniques in which control signaling with reduced payload size is used, control information payload structure for a UE 102 may be configurable by a gNB 105. Transmission resource selection pre-configurations may reduce the total amount of control information that is required to transmit by grant-free users. For example, assuming that full payload size is equal to N bits, frequency allocation indication uses and/or requires K bits, in case if a gNB pre-configures frequency resource allocation for a UE 102 then it may use and/or require N-K bits for control signaling. In some techniques in which control signaling with full payload size is used, independent from resource pre-configuration settings, grant-free control channel payload may have enough size to signal all possible resource allocation used for grant-free data transmission”.
Jo (US Pub. No.:2021/0153189) – see para. 0022-0023, 0118-0121, “The node includes a transceiver transmitting and receiving a radio signal and a processor operating in conjunction with the transceiver. The processor is configured to: receive first allocation information related to communication with a parent node and second allocation information related to communication with a child node and perform communication with the parent node or child node based on the first and the second allocation information. The first allocation information informs of resource type of a specific resource as one of three, and the second allocation information informs of resource type of the specific resource as one of seven. When the second allocation information indicates the specific resource as a hard resource which can be always used for communication with the child node, the specific resource is used for communication with the child node irrespective of the first allocation information”.
Lee (US Pub. No.:2020/0260328) – see para. 0127, “Downlink control information (DCI) carried by a PDCCH for scheduling PDSCH or PUSCH includes a value m for a row index m+1 to an allocation table for PDSCH or PUSCH. Either a predefined default PDSCH time domain allocation A, B or C is applied as the allocation table for PDSCH, or RRC configured pdsch-TimeDomainAllocationList is applied as the allocation table for PDSCH. Either a predefined default PUSCH time domain allocation A is applied as the allocation table for PUSCH, or the RRC configured pusch-TimeDomainAllocationList is applied as the allocation table for PUSCH. Which PDSCH time domain resource allocation configuration to apply and which PUSCH time domain resource allocation table to apply are determined according to a fixed/predefined rule (e.g. Table 5.1.2.1.1-1 in 3GPP TS 38.214 v15.3.0, Table 6.1.2.1.1-1 in 3GPP TS 38.214 v15.3.0)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469